Citation Nr: 1212342	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's claims file has since been transferred to the RO in Des Moines, Iowa.  

In May 2011, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's service treatment records are silent for a diagnosis of bilateral hearing loss or tinnitus.

2.  The first complaints of hearing loss or tinnitus within the record occurred in December 2007, more than 44 years following his period of active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in December 2007, prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate his claim service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letter also included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The Board notes that the Veteran stated that his service medical records, in their entirety, are not available for review.  It is noted that the Veteran's service treatment records from his first period of active service are not of record.  Testimony from the Veteran during his Board hearing indicates that these records were presumably destroyed in a fire, and there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA opinion was provided in order to ascertain the etiology of his hearing loss and tinnitus in April 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss and tinnitus, contending that these conditions are due to acoustic trauma sustained during service, to include firing 90 mm guns without ear protection, and driving large trucks without insulation.  See Transcript, pp. 5, 12.  The Veteran's first DD-214 reflects service with the 1st Medical Tank Battalion in the U.S. Army, and his second indicates that he served with the 557th Transport Company. 

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran's service treatment records reflect normal hearing per whispered voice test on separation in June 1963, and the Veteran did not indicate a history of audiological disorders at that time.    

Post-service, the record lacks evidence of an audiometric diagnosis of hearing loss within the one-year period following separation.  38 C.F.R. §§ 3.307, 3.385.  

Private treatment records, dated in November 2005 and January 2006, noted that the Veteran denied symptoms of hearing loss and tinnitus.

The first report of either disorder within the record is contained within a VA audiological assessment dated December 14, 2007, noting that the Veteran complained of hearing difficulty and bilateral tinnitus.  Although the Veteran reported a several-year history of tinnitus, he had not sought treatment for any audiological disorder prior to this date.  The Veteran reported difficulty understanding speech, as well as a history of firing 90 mm guns and driving tanks with no ear protection.  He also reported occupational noise exposure resulting from the operation of heavy equipment.

On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
50
75
LEFT
40
40
55
70
85

As such, the Veteran's hearing loss meets the requirements of 38 C.F.R. § 3.385, bilaterally, in that he has a current diagnosis of bilateral hearing loss consistent with VA regulations.  He was diagnosed with moderate to severe sensorineural hearing loss in the right ear, and mild to profound hearing loss in the left.  An etiological opinion was not provided.

A VA medical opinion was obtained in April 2008 to assess whether the Veteran's current diagnosis of bilateral hearing loss and/or tinnitus was incurred in, or the result of, his period of active duty.  A thorough recitation of pertinent medical evidence was provided, to include service treatment reports, private medical reports, and the December 2007 VA audiological evaluation.  Specifically, the examiner pointed out that an ear examination was normal upon separation, that the Veteran's reported medical history at separation was negative for audiological symptoms, and that there was no record of hearing complaints until several years after service.  Also of note, per the examiner, were physical examinations conducted in November 2005 and January 2006 in which the Veteran denied symptoms of hearing loss and tinnitus.  

Ultimately, the examiner determined that sensorineural hearing loss was more likely than not secondary to age-related presbycusis and civilian occupational noise exposure.  Further, it was noted that the Veteran's constant, bilateral tinnitus was more likely than not secondary to his sensorineural hearing loss, and less likely than not related to in-service noise exposure.  The examiner pointed out once again that there were no complaints of tinnitus within available service treatment reports, and also that tinnitus was denied on examination in 2005 and 2006.

At the time of the Veteran's Board hearing in May 2011, he testified that he was a tank driver, tank gunner, and tank hauler.  See Transcript, p. 3.  He stated that he did not think he had ear protection.  See Transcript, p. 12.  When asked when he first noted symptoms of hearing loss, he testified that it was after service, but was not sure how long.  He reported that he probably went to see a doctor about his tinnitus approximately 10 years after separation.  See Transcript, p. 7.  When asked if records of treatment prior to 2007 would be available, the Veteran stated that he was not the type to complain to a doctor.  See Transcript, p. 9.

As to the Veteran's claim that his current diagnoses of hearing loss and tinnitus are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as a decrease in hearing acuity or ringing in the ears, as he personally experienced the symptoms for this disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the Veteran has been not shown to be competent to determine the etiology of either current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Further, the Board finds the credibility of the Veteran's statement that he has had recurrent hearing loss since separation in 1963 to be lessened when considered with the record as a whole, in which the first audiological complaint in the claims file is dated more than 44 years following active duty.  Moreover, the Board notes that the Veteran himself testified that the onset of tinnitus occurred approximately 10 years following separation.   38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.  In a statement in support of his claim dated January 8, 2007, he reported experiencing ringing in the years since separation from service.  While tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking" which usually subjective in nature, the Veteran's multiple reports of onset detracts from his credibility in this instance.  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed disorders had their onset in service, within one year following separation, or are etiologically-related to service.  The record establishes that, in 2007, more than four decades after separation, the Veteran was diagnosed with hearing loss and reported tinnitus symptoms.  Prior to that date, private medical reports from 2005 and 2006 indicate that the Veteran denied current symptoms of hearing loss and tinnitus.  The only comprehensive medical opinion of record, provided by a VA examiner in April 2008, noted that it was more likely than not that the Veteran's current diagnoses were related to aging and post-service noise exposure, as there is no record of symptoms for either disorder for more than four decades post-service.  This opinion is not contrary to the holding in Hensley, as the examiner opined that the operation of heavy machinery post-service, as well as the natural aging process, were more likely than not the cause of the Veteran's current hearing loss and tinnitus.

While the Board certainly acknowledges that the Veteran was exposed to loud noise in service, as a tank operator, gunner, and hauler, the most probative records in this case simply do not support the grant of service connection for either claim at this time.  Further, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations,  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


